DETAILED ACTION

Claims d are currently pending in the application and have been examined. Claims 7, 8, 15, 16, 23, and 24 have been canceled. Claims 1, 2, 4-6, 9, 10, 12-14, and 17-22 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 was filed after the mailing date of the Non-Final Rejection on 03/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 9-14, and 17-22 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to runtime memory cell row defect detection and replacement.
The claimed invention as set forth in claim 1recites features such as:
An apparatus for use with a computer system, the computer system having a memory and a memory controller, the memory including a plurality of rows of cells including at least one spare row of cells, the apparatus comprising:
a cache to store instructions; and 
processor logic configured to: 
in response to detection in the memory of a defective row of memory cells having at least one defective cell, initiate replacement of the detected defective row with the at least one spare row as a replacement row, including to cause a volatile repair request to be sent to the memory to replace the defective row with the replacement row and switch from a first runtime operating system mode to a second runtime system maintenance mode in response to a first interrupt, wherein the first interrupt is to be generated in response to the detection of the defective row; 
in response to the first interrupt, send a quiesce command to the memory controller to clear a queue of memory transactions awaiting execution and to block memory transactions awaiting execution, and 
in response to a second interrupt following completion of the volatile repair request, send an unquiesce command to the memory controller to cause the processor logic to switch from the second runtime system maintenance mode back to the first runtime operating system mode.

The prior arts of record, namely Oh et al. (US-20120221905) teach the memory controller 100 connected to the semiconductor memory device 250 may check a data read error of memory cells of the semiconductor memory device 250 through an operation of an ECC engine. As a result, the memory controller 100 checks whether an error has occurred in data read from the semiconductor memory device 250 and generates a system management interrupt (SMI) when the error has occurred in the read data. Since the system management interrupt (SMI) is provided to the processor 400 through a system bus SB, a basic input/output system service routine of the BIOS memory 300 is invoked. During an execution of the basic input/output system (BIOS) service routine, a repair task may be performed such that defective memory cells causing a read error in the semiconductor memory device 200 may be repaired using spare memory cells. (¶¶ [0062]-[0063] and Figs. 1 and 3 and discussion therein).

The prior arts of record, namely Querbach et al. (US-20150187439), teach the internal self-test logic circuit 110 is capable of generating a wide range of test patterns for testing the memory 104. Moreover, in some embodiments, the test patterns generated by the internal self-test logic circuit 110 may be readily modified as conditions warrant. If the internal defect detection and repair circuit 108 is located on the same die as the memory cells, the defect detection and repair circuit may be activated to test for and repair memory defects during the manufacture process at the wafer or die level but also after semiconductor components have been assembled and packaged. If the defect detection and repair circuit is located on a separate die such as a logic device, the defect detection and repair circuit may be used to test the memory device or devices after the memory has been connected to a device containing the defect detection and repair circuit. Further, it is appreciated that in some embodiments, the internal defect detection and repair circuit 108 may be activated to test for and repair memory defects should a memory failure occur after the device 100 has been packaged in a housing and sold to consumers. Thus, the internal defect detection and repair circuit 108 may interrupt normal memory transactions between the processor 102 and memory 104 to conduct memory test and repair operations. (¶ [0034]). 
The prior arts of record, however, fail to teach, singly or in combination, the amended claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole as amended can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the amended claimed invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the amended claimed invention as a whole as set forth in claim 1. Independent claims 9 and 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-6, 9-14, and 17-22 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-6, 9-14, and 17-22. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/15/2022